                            UNITED STATES DISTRICT COURT
                                    District of Maine


 ROBROY REICHERT,                             )
                                              )
             Plantiff,                        )
                                              )
 v.                                           )      No. 1:19-cv-00240-GZS
                                              )
 HAROLD ABBOTT, JR., et al.,                  )
                                              )
             Defendants.                      )
                                              )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


        The United States Magistrate Judge filed with the Court on July 9, 2019, his Recommended

Decision (ECF No. 8). Plaintiff filed his Objection to the Recommended Decision (ECF No. 12)

on August 9, 2019, as well as an Attachment to his Objection (ECF No. 13) filed on August 15,

2019.

        I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.



        1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
                is hereby AFFIRMED.
       2.     It is ORDERED that Plaintiff’s Complaint (ECF No. 1) is hereby DISMISSED
              pursuant to 28 U.S.C. § 1915(e)(2).

                                              /s/George Z. Singal_____________
                                              U.S. District Judge

Dated this 19th day of August, 2019.
